Citation Nr: 1635029	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability manifested by digestive problems, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

2.  Entitlement to service connection for residuals of gall bladder removal, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

3.  Entitlement to service connection for a neurological disability, claimed as cold feet, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

4.  Entitlement to service connection for bilateral hip disability, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

5.  Entitlement to service connection for chemical sensitivity, also claimed as allergic reactions, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

7.  Entitlement to service connection for phlebitis, claimed as vein and leg problems, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

8.  Entitlement to service connection for a skin disability, also claimed as eczema, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

9.  Entitlement to service connection for disability manifested by joint and muscle pain, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to April 1990 and from October 1990 to April 1991, with additional service in the Army Reserves.  He had service in Southwest Asia from November 1990 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record. 

In March 2014, the appeal was decided in part, dismissed in part, and remanded in part for further development.  It now returns to the Board for further appellate action.  

The Board notes that in June 2016, the Veteran filed a Notice of Disagreement with the rating assigned to his squamous cell carcinoma, arguing that he should have also been granted a permanent and total disability rating.  The record reflects that the RO has responded to the Notice of Disagreement so a remand of the issue for the RO to issue a statement of the case is not warranted at this time.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Unfortunately, another remand of the appeal is necessary.  In March 2014, the appeal was remanded to afford the Veteran a VA examination or examinations and to obtain VA medical opinions regarding the existence and etiology of the Veteran's digestive problems, residuals of gall bladder removal, cold feet, hip disability, chemical sensitivity, headaches, superficial phlebitis, skin disability, and joint and muscle pain.  An examiner with appropriate expertise was to provide opinions as to whether any or all of the Veteran's symptoms are manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  If not, the examiner was to assess whether any diagnosed disability was a result of the Veteran's military service.  

VA examinations were performed in November 2014.  The examiner indicated that no undiagnosed illness or chronic multisymptom illness was present, but no other opinions were offered.  Addendum opinions were provided in March 2015 and May 2015.  A separate Gulf War Medical Examination report was completed in April 2016.  The addendum opinions provide rationales that rely solely on the lack of complaint, treatment, or diagnosis in service and/or the post-service date of diagnosis.  While each of these facts is relevant, mere restatement of facts is not an opinion.  Moreover, the April 2016 Gulf War Examiner offered opinions with regard to whether there is an undiagnosed or medically unexplained chronic multisymptom illness present, but provided no rationale for the opinions and left the entire medical history section blank.  Consequently, the Board finds that the VA opinions of record are inadequate.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Once the record is developed to the extent possible, request an opinion from a physician with sufficient expertise to determine the etiology of the Veteran's claimed disabilities, in particular with sufficient expertise to assess the Veteran's symptoms in relation to the claim based upon medically unexplained chronic multisymptom illness.

All pertinent evidence of record must be made available to and reviewed by the physician.

Following a thorough review of the record, the physician is requested to: 

(a)  Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness(es) of which any of the following are a manifestation:  gastrointestinal signs or symptoms (digestive problems, cyclical vomiting, diarrhea, gall bladder removal), muscle and joint pain (to include hip), neurological signs or symptoms (headaches and cold feet), skin (eczema), chemical sensitivity and/or phlebitis.  

(b)  If any or all of the claimed disabilities, noted in (a) above, are not deemed manifestations of undiagnosed illness, then provide a complete medical opinion and detailed rationale regarding whether the Veteran's signs and symptoms [digestive problems (cyclical vomiting, diarrhea, gall bladder removal), muscle and joint pain (to include hip), neurological signs or symptoms (headaches and cold feet), skin (eczema), chemical sensitivity and/or phlebitis] are manifestations of chronic disability resulting from a medically unexplained chronic multisymptom illness.  

(c) If any or all of the claimed disabilities, noted in (a) above, are not deemed either manifestations of an undiagnosed illness or of a medically unexplained chronic multisymptom illness, the examiner should, based on review of the record, assess each disability individually and provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) causally connected to the Veteran's active service and/or ACDUTRA.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



